Citation Nr: 9917518	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-37 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for psychophysiological 
musculoskeletal reaction, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active military duty from September 
1974 to September 1978.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).

The veteran raised the issue of entitlement to service 
connection for impotence, secondary to his service-connected 
psychophysiological musculoskeletal reaction disorder in 
1995, and raised the issue of entitlement to a compensable 
evaluation for his service-connected temporomandibular joint 
disorder by correspondence to the Board in December 1998.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.


FINDING OF FACT

Manifestations of the veteran's service-connected 
psychophysiological musculoskeletal reaction include 
complaints of low back pain, sleep impairment, anxiety, 
depressed mood, and moderate social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no more, for 
psychophysiological musculoskeletal reaction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9599-9505 (1996); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9499-9422 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's service medical records reveal that the veteran 
was involved in a motor vehicle accident in April 1977.  
Thereafter, the veteran complained of neck and back pain.  In 
May 1977, an examination revealed that the left paravertebral 
muscles were stiff and the neck was tender to palpation.  X-
rays of the cervical, dorsal, and lumbar spine indicated that 
the neck and head were tilted to the right.  However, no 
significant bone, interspace, or soft tissue abnormality was 
shown.  The clinical diagnoses were myalgia, lumbosacral 
strain, and thoracic strain.  Thereafter, x-rays revealed a 
narrowing at the pars interarticularis at the L5 level.  
Moderate paravertebral muscle spasm was observed, as well as 
straightening of the lumbar lordosis.  The veteran continued 
to complain of back pain, and in August 1977, the diagnosis 
was chronic lumbosacral strain.  A private physician, T. B. 
Strange, M.D., examined the veteran in August 1977.  He 
stated that the veteran had incurred sprains of the muscles 
and ligaments of the neck, as well as the upper and lower 
back.  Dr. Strange opined that the veteran would recover from 
the sprains.  The veteran saw Dr. Strange again in November 
1977.  At that time, the veteran complained that when he sat, 
his neck, shoulder, and midback would hurt; he further noted 
that his back would occasionally snap.  The veteran stated 
that lifting, bending, and climbing made him sore and stiff.  
He was provided physical therapy.  

In January 1978, Dr. Strange examined the veteran and noted 
that the physical therapy only gave the veteran temporary 
relief from his pain.  The veteran's chief complaint was that 
his midback ached and on activity there was sharp pain.  On 
examination, tenderness on palpation was found on the upper 
lumbar spine, and on flexion and extension.  Dr. Strange 
found a sprain of the muscles and ligaments of the back.  In 
April 1978, the service medical records reveal that the 
veteran had full range of motion of the back, but complained 
of pain.  Tenderness in the lumbar and lower dorsal spine was 
shown.  Straight leg raising was positive.  However, on 

neurological examination in May 1978, no neurological disease 
was found.  Dr. Strange again saw the veteran in May 1978.  
The veteran complained of pain in his back and neck on 
prolonged sitting.  The veteran stated that in the last six 
months the pain in his neck had decreased, but the pain in 
his back had not changed.  Pain on flexion, extension, and 
lateral bending of the lumbar spine was elicited.  Tenderness 
on palpation to the low back and erector spinae muscles were 
shown.  X-rays of the lumbosacral spine showed a transitional 
fifth lumbar vertebra; however the disc spaces were normal.  
X-rays of the cervical spine were normal.  Dr. Strange opined 
that the veteran had residual disability of a chronic sprain 
of the muscles and ligaments of the low back, and a mild 
sprain of the neck which was permanent in nature and related 
to his inservice motor vehicle accident.  In June 1978, 
psychological factors overlying the complaints of pain were 
indicated in the veteran's service medical records.  On the 
veteran's service separation examination in July 1978, he 
complained of pain in the lumbar spine and temporomandibular 
joint; however, the examination was negative for any spine or 
jaw abnormalities.

Subsequent to service discharge, the veteran was afforded a 
VA examination in November 1978.  The veteran complained of 
varying degrees of stiffness in the neck, shoulder, and back 
which increased with prolonged movement, lifting, long term 
driving, and sexual intercourse.  Full range of motion of all 
joints were found, and no neurological deficits were seen.  
X-rays of the lumbosacral spine and cervical spine were 
negative for any abnormalities.  The veteran complained of 
shoulder, neck, and back pain in 1979.  No findings regarding 
the spine were made.  X-rays of the cervical spine in October 
1979, showed a normal lordotic cervical curve, with no 
arthritic changes shown.  Records from a chiropractor 
revealed that the veteran was treated for cervical 
radiculitis and nerve root irritation from December 1979 to 
November 1980.

A VA psychiatric examination conducted in September 1981, 
noted that the veteran complained of depression and pain over 
neck and low back region.  On examination, the veteran was 
neatly dressed, calm, and polite.  His affect was flat, 

with mild depression.  No formal thought disorders or 
hallucinations were admitted.  He was well oriented to time, 
person, and place.  His memory was fair to remote, recent, 
and immediate events.  He did not pay attention to his 
surroundings.  It was reported that the veteran had normal 
intelligence, with a broad general knowledge.  Insight and 
judgment were adequate.  There were no homicidal or suicidal 
ideations.  There were no acute physical disorders except for 
the chronic pain in his neck and low back.  The examiner 
commented that the veteran was a quiet and shy person that 
did not communicate with people easily.  There was no overt 
psychosis, although he did have depressed symptoms.  The 
examiner noted that this "might" be due to his long 
standing physical illness, and therefore diagnosed adjustment 
disorder, with mild depression.  

An employment physical conducted in October 1985, found no 
abnormalities of the spine or neurological deficits.  X-rays 
of the lumbar spine and cervical spine were normal.  VA 
outpatient treatment records in 1989, report complaints of 
right hip pain radiating to the ankle, posteriorly.  The 
diagnosis was sciatica, right.  

The veteran underwent an L4-5 diskectomy in November 1994.  
The veteran stated that he fell in October 1994, and 
developed numbness in his left leg and buttock.  X-rays 
showed minimal narrowing of the lumbosacral joint, with 
minimal hypertrophic change present at the L1-2 and L2-3 disc 
space levels.  A magnetic resonance imaging scan showed an 
L4-5 herniated nucleus pulposus and a bulging disk of L5-S1.  

In January 1995, the veteran was examined by a private 
physician, T. M. Newman, M.D.  Dr. Newman stated that the 
veteran initially injured his back in a fall in October 1994, 
for which he underwent surgical repair of a herniated lumbar 
disc.  The veteran complained of recurrent back pain with 
pain radiating into the left leg and numbness in the left 
leg.  The veteran denied any problems with his lower back 
prior to the injury in 1994.  On examination, full range of 
motion of the spine was shown with no evidence of 
paravertebral spasm or tenderness.  Full range of motion 

of the neck was noted.  Nerve conduction studies were normal; 
however an electromyography was suggestive of bilateral L5 
radiculopathy.  A magnetic resonance imaging scan was noted 
as indicating epidural fibrosis with scar formation at L4, 
L5.  No recurrent disc herniation was seen, however 
degenerative disc disease at L5, S1 was shown.  The veteran 
continued to complain of chronic low back pain in March 1995.  
Dr. Newman stated that there was nothing else that could be 
done other than symptomatic treatment.  

The veteran testified at a personal hearing before the RO in 
November 1995, that he has had chronic pain in his back since 
his motor vehicle accident in service.  He stated that stress 
aggravated his neck pain.  The veteran testified that he did 
not get along with people, and the only people he talked to 
were his father, his girlfriend, and her family.  He noted 
that he talked on the CB radio.  The veteran stated that he 
falsely told Workman's Compensation that his back condition 
was a result of a fall in 1994 for purposes of obtaining 
benefits.  

VA outpatient treatment records in July 1996, noted that the 
veteran had been involved in a motor vehicle accident in the 
1970's, and has had back pain since he injured his back on 
the job in 1994.  On examination, the veteran was able to 
walk on toes and heels, but had difficulty with deep knee 
bends.  Deep tendon reflexes were equal.  Straight leg 
raising was positive on the left with radiculopathy to knee 
about 40 degrees.  Spasm in the thigh was noted on left leg 
movement, with decreased sensation on the lateral left leg to 
the foot.  The diagnosis was status post back injury and 
surgery.  

An electromyography conducted in August 1996, was consistent 
with chronic/acute left L4-L5 radiculopathy.  There was no 
evidence of plexopathy, peripheral neuropathy, myopathy, or 
motor neuron disease.  A VA outpatient treatment record in 
September 1996, reported complaints of pain in the back that 
were noted as throbbing and shooting down to the back of the 
ankle.  Strength was equal with no atrophy and straight leg 
raising was negative.  The back was nontender to palpation.  

Sensory was intact on the right; sensory on the left was 
inconsistent sharp and dull, noted as nonanatomic.  The 
veteran was noted to walk well and could stand on his heels 
and toes.  In December 1996, the veteran was admitted to a VA 
medical facility for a chronic pain program.  It was noted 
that the veteran achieved decreased pain perception, 
increased range of motion, strength, and endurance of 10 
percent.  The diagnoses were chronic low back pain, status 
post lumbar disc surgery, and depression.  

A VA general medical examination was conducted in March 1997.  
The veteran stated that he had recurrent low back pain and 
sciatica since the motor vehicle accident in 1977.  The 
examiner reported that the veteran attributed much of his 
past 20 years difficulties of life on his lumbar back pain.  
On examination, the veteran's neck had full range of motion 
with no tenderness.  Tenderness tended to be subjective in 
the area of lumbar musculature.  The examiner noted that the 
veteran had some degree of flexion and extension on 
examination, but at times was freely mobile while the 
examination was not directed towards that part of the 
physical.  Motor and sensory examinations were normal and 
intact, and coordination and reflexes were normal.  There was 
no sensory loss.  The examiner reported that the veteran had 
an aggressive behavior with pressured speech.  The veteran 
was reported as tending to be emotional and focus on others 
as the source of his problems.  Comprehension, coherence, and 
orientation were intact.  Memory was normal.  X-rays of the 
cervical spine showed mild spondylosis and disk degeneration.  
The lumbar spine showed spondylosis.  The examiner opined 
that the veteran blamed the military and the VA system for 
his ailments.  The examiner further noted that the veteran 
mentioned several times that he wanted more pain medications, 
specifically narcotics and injections.  The veteran included 
most aspects of his social life such as drinking, impotency, 
and loss of his social relationships due to his back pain.  
The examiner concluded that the veteran did not accept 
responsibility for his past.  The diagnoses were chronic back 
pain and sciatica, morbid obesity, tobacco abuse, depression, 
and the appearance of being narcotic seeking.

A VA psychiatric examination was conducted in March 1997.  
The veteran reported chronic low back pain and impotence 
since the motor vehicle accident in 1977.  He stated that he 
had financial problems as a result of his back pain as he had 
been unable to work.  As a result of this, the veteran stated 
that he had difficulty sleeping, and was sad and irritable.  
The veteran further related decreased energy.  He stated that 
he enjoyed country dancing but was saddened by his limited 
ability to dance due to his back pain.  He denied current 
suicidal ideation, but stated that if he became homeless he 
might consider taking his life.  Mental status examination 
found the veteran was alert and oriented.  He was well 
dressed and groomed.  He was aggressive, irritable, and 
confrontational.  His affect and mood were angry.  His speech 
was increased rate, tone, and volume, and very 
circumstantial.  He denied auditory, visual, or tactile 
hallucinations.  He did not endorse any delusions, flight of 
ideas, or looseness of association.  Memory, concentration, 
and calculation were intact.  Insight and judgment were fair.  
The psychiatric diagnoses were dysthymic mood disorder, mixed 
personality traits, and chronic low back pain.  The global 
assessment of functioning scale score was 60.  The veteran 
was administered an MMPI-2, which suggested an individual who 
was deeply hostile and angry at others.  The clinical 
psychologist noted that the veteran would have difficulty in 
interpreting his emotional factors contributing to any 
distress he may have.  The diagnoses included mood disorder 
secondary to medical condition.  

A VA orthopedic examination conducted in March 1997, reported 
that the veteran had residual shooting pain down his left leg 
since his surgery in 1994.  He stated that the pain prevented 
him from sleeping on his back, and had spasm in the back of 
his thigh.  He reported that the pain was always there and 
that there was no feeling in his left lower extremity.  On 
physical examination, there were no postural abnormalities or 
fixed deformities.  Musculature of the back was reported as 
well-developed.  Flexion was to 80 degrees, extension was 20 
degrees, right and left lateral flexion was 15 degrees, and 
rotation to the right and left was 15 degrees.  The examiner 
noted that the only evidence of pain on motion was the 
veteran stated that rotation caused pain.  He was able to 
heel and toe walk, but with complaints of pain.  Straight leg 
raising was positive at 40 degrees, bilaterally.  X-rays of 
the lumbar spine showed degenerative change through L5 and 
S1, with loss of disc space and possible foraminal stenosis.  
The examiner commented that the veteran had "fairly good" 
range of motion in his back but thought that there were 
numerous psychosocial issues which contributed a major 
component to the veteran's problem.  The examiner further 
stated that from an orthopedic standpoint, objectively the 
findings did not substantiate the veteran's complaints.  

Addenda to the 1997 examinations were prepared in October 
1998.  The general medical examiner reported that the veteran 
had 

psychological conditions, the dysthymic 
mood disorder and mixed personality 
disorder and that the [veteran] is 
somatosizing (sic) his psychological 
compliance and presenting subjectively as 
chronic back pain out of proportion to 
his physical examination and radiographic 
studies.

. . . The [veteran] does have mild 
degenerative disc disease at L5, S1 and 
has psychological disorders with 
somatization.  What makes this a much 
more difficult issue is that the 
[veteran] also has secondary gain; he 
want compensation from the government/VA 
system as well as the [veteran] is 
involved in litigation for workmen's 
compensation from a company he was 
driving a truck for.  His secondary gain 
or lingering medically accounts for more 
of the [veteran's] symptoms than his 
actual mild degenerative disc disease and 
his psychological disorder.

In the addendum to the orthopedic examination, the 
orthopedist stated that it was 

likely that [the veteran] does have some 
type of organic problem secondary to his 
surgery.  Any patient undergoing a 
previous discectomy (sic) is at increased 
risk for degenerative disc disease at the 
proximal and distal levels.  However, it 
is unlikely that such degenerative 
disease would result in [the veteran's] 
complete incapacitation and of the 
subsequent symptoms.

1.  The [veteran] reports that he has no 
feeling in his left leg, however, an 
[electromyogram] done in 1995 does not 
substantiate a complete sensory 
neuropathy.
2.  The [magnetic resonance imaging scan] 
has shown previous bulging discs at L4-5 
and L5-S1.  However, there is a large 
amount of evidence that shows at least 40 
[percent] up to 60 to 70 [percent] of the 
normal population not even having back 
pain has asymptomatic bulging discs.
3.  The [veteran] would have multiple 
Waddell signs consistent with malingering 
as stated in previous reports that when 
the [veteran] is distracted and thinking 
about other questions, that he appears to 
have normal motion and appears to not 
have the severe back pain that he states 
he has.

In summary, the [veteran] likely has an 
organic problem secondary to the previous 
surgery, but that most of these problems 
are due to a psychiatric problem, and 
that he is just using his back pain as a 
crutch.  

. . . .

So, in summary, I agree with the other 
physicians examining the [veteran] that 
he has multiple psychological components 
to this and he is somatizing his 
psychological components through his 
chronic back pain and that his behavior 
is completely out proportion (sic) to his 
[examination] and to his [magnetic 
resonance imaging scan].

In the addendum to the clinical psychologist examination 
stated that he disagreed with the general examiner's original 
diagnosis of depression.  In an addendum to the psychiatric 
examination, the psychiatrist stated that he agreed with the 
clinical psychologist and therefore, changed his original 
diagnosis of dysthymia to that of mood disorder, secondary to 
general medical condition.  He further noted that the veteran 
was experiencing financial stressors and was very hostile and 
difficult to interview.  The psychiatrist concluded that 
"psychological factors can affect one's physical condition 
and in this individual, depressed mood certainly exacerbates 
one's perception of pain."  

VA outpatient treatment records dated in 1998 and 1999 report 
continued complaints of chronic back pain, as well as 
increased pain in the veteran's neck.  A VA osteopath noted 
in April 1999, that the veteran had well-defined symptoms of 
fibromyalgia.  He stated that the veteran's chronic pain 
affected all aspects of his life, causing difficulty 
sleeping, anxiety, depression, everyday functional activity, 
and work.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted in 1981 for 
psychophysiological musculoskeletal reaction, with 
manifestations of neck and low back pains, and a 10 percent 
disability rating was assigned under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9599-9505 (1980).  This 
rating contemplated psychological factors affecting 
musculoskeletal condition productive of mild social and 
industrial impairment.  Id.  Service connection is currently 
in effect for psychophysiological musculoskeletal reaction, 
and a 10 percent disability evaluation is assigned under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9499-9422 
(1998).  This rating contemplates chronic pain syndrome that 
results in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(1998).  

When a single disability has been diagnosed both as a 
physical and as a mental disorder, the VA shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  
The recent medical evidence of record indicates that although 
the veteran has an organic disorder, his psychiatric disorder 
is the dominant aspect of the disorder.  In October 1998, a 
VA examiner noted that the veteran was somatizing his 
psychological compliance which presented subjectively as 
chronic back pain that was out of proportion to his physical 
examination and radiographic studies.  The VA orthopedist 
stated that the veteran had an organic problem, but that most 
of the problems were due to a psychiatric problem.  
Accordingly, the Board finds that it is appropriate to rate 
the veteran's service-connected psychophysiological 
musculoskeletal reaction under the criteria for rating mental 
disorders as this is the dominant aspect of the veteran's 
service-connected disorder.  Id. 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in C.F.R. Part 4, for 
evaluating the degree of impairment resulting from 
service-connected psychophysiological disorder were changed 
during the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9599-9505 (1996), with 38 C.F.R. 
§§ 4.126(d), 4.130, Diagnostic Code 9499-9422 (1998).  
However, in this case, the RO has reviewed the veteran's 
claim under the former and the revised criteria.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC. 
11-97 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

As noted above, service connection is in effect for a 
psychophysiological musculoskeletal reaction.  Under the 
criteria in effect prior to October 1996, a 30 percent 
evaluation was assigned when psychological factors affecting 
musculoskeletal condition were productive of definite social 
and industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9505 (1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court)  stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 C.F.R. § 7104(d)(1) (West 1991 & Supp. 1998).  
In precedent opinion, dated November 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The next higher, or 50 percent evaluation, contemplated 
psychological factors affecting musculoskeletal condition 
productive of considerable social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9505 (1996).  A 70 percent 
evaluation was assigned for psychological factors affecting 
musculoskeletal condition productive of severe social and 
industrial impairment, and a 100 percent evaluation required 
impairment of intellectual functions, orientation, memory, 
and judgment, and lability and shallowness of affect of such 
extent, severity, and depth, and persistence as to produce 
total social and industrial adaptability.  Id. 

Under the revised criteria, effective in October 1996, a 30 
percent rating may be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9422 (1998).  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The revised criteria provides a 70 
percent rating where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The veteran testified in 1995 that he did not get along with 
people, and the only people he talked to were his father, his 
girlfriend, and her family.  The 30 percent disability rating 
contemplates social and occupational impairment.  A VA 
psychiatric examination in 1997 found the veteran was alert 
and oriented.  He was well dressed and groomed.  His affect 
and mood were angry.  His speech was increased rate, tone, 
and volume, and very circumstantial.  He denied auditory, 
visual, or tactile hallucinations.  He did not endorse any 
delusions, flight of ideas, or looseness of association.  
Memory, concentration, and calculation were intact.  Insight 
and judgment were fair.  The global assessment of functioning 
scale score was 60, which is the designation for moderate 
symptoms.  Diagnostic and Statistical Manual for Mental 
Disorder (4th ed. rev., 1994) (DSM-IV-R).  In April 1999, a 
private examiner stated that the veteran's chronic pain 
affected all aspects of his life, causing difficulty 
sleeping, anxiety, depression, everyday functional activity, 
and work.  Accordingly, the Board finds that the veteran's 
service-connected psychophysiological musculoskeletal 
reaction symptomatology more nearly approximates the criteria 
required for a 30 percent disability rating, under both the 
former and revised criteria.  38 C.F.R. § 4.7 (1998).   

However, upon review, the Board is of the opinion that 
manifestations of the veteran's service-connected 
psychophysiological musculoskeletal reaction do not warrant a 
disability rating in excess of 30 percent under the 
provisions of the former or revised regulations for this 
disorder.  See 38 C.F.R. § 4.132, Diagnostic Code 9505 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9422 (1998).  
Panic attacks have not been shown, and the VA psychiatric 
examination conducted in 1997, noted that the veteran's 
memory, concentration and abstract thinking were intact.  The 
Board acknowledges that the veteran's judgment was reported 
as fair and his mood depressed, however, the veteran was 
alert, oriented to person, place, and time, with no cognitive 
impairment found, and no evidence of paranoid ideations or 
loose associations.  The objective medical evidence does not 
provide findings which produces social and occupational 
impairment that meets the criteria for a rating in excess of 
30 percent under either the former or revised criteria as 
provided for in the SCHEDULE.  As such, the Board finds that 
the increased rating to 30 percent is proper and a disability 
rating in excess thereof is not warranted.

Accordingly, an increased disability rating to 30 percent, 
but no more, for psychophysiological musculoskeletal reaction 
is warranted.  


ORDER

An increased rating for psychophysiological musculoskeletal 
reaction is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

